DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 11/24/2020, claims no claims were amended, canceled and/or added. Therefore, claims 1-2, 4-11 and 13-17 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claim(s) 1-2, 5-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate (PGPub 2014/0191863) in view of Aumer et al. (PGPub 2016/0094899).
As to claim 1, Ten Kate discloses a device comprising: a photoplethysmography (PPG) sensor (Paragraph 31: PPG sensor); and one or more processors configured to determine, based on sample values of a PPG signal generated by the PPG sensor, whether a user of the device has fallen (Fig. 3, Paragraph 55, 82: the physiological sensors are used to determine fall).
	Ten Kate does not disclose that the device is ear wearable.
	Aumer discloses the device is ear wearable (Paragraph 88: PPG sensor worn at ear).

The motivation for such a modification would be to increase the convenience of the user. 
Ten Kate in view of Aumer additionally discloses wherein the signal from the PPG sensor is correlated with a local blood perfusion of the user (Ten Kate; Paragraph 31: PPG is used to measure blood volume flow), and wherein the one or more processors are configured to determine that the user has fallen based on the signal from the PPG sensor indicating that the local blood perfusion of the user has risen by a threshold amount within a time window having a threshold amount of time (Ten Kate; Paragraph 71-72: threshold trigger range).
As to claim 2, 11, Ten Kate in view of Aumer discloses wherein during wear of the ear-wearable device, the PPG sensor is located inside an ear canal of the user of the ear-wearable device (Aumer; Paragraph 88: ear canal).
	As to claim 5, 14, Ten Kate in view of Aumer discloses further comprising: an inertial measure unit (IMU), wherein the one or more processors are configured to determine, based on the sample values of the PPG signal and based on sample values of one or more IMU signals generated by the IMU, whether the user of the ear-wearable device has fallen (Ten Kate; Paragraph 30: accelerometer and gyroscopes, one of ordinary skill in the art would recognize that inertial measurement units are composed of these types of motion sensors).
	As to claim 6, 15, Ten Kate in view of Aumer discloses wherein the one or more processors are configured such that, as part of determining whether the user of the ear-wearable device has fallen, the one or more processors: make a first preliminary determination that the user has fallen based on the sample value of the one or more IMU signals (Ten Kate; Fig. 3: step 103 detect if user has fallen); make a second preliminary determination that the user has (Ten Kate; Fig. 3: step 107 use physiological measurements to confirm the user has fallen); and determine that the user has fallen based on both the first preliminary determination and the second preliminary determination being that the user has fallen (Ten Kate; Fig. 3: trigger alert).
	As to claim 7, 16, Ten Kate in view of Aumer discloses wherein the one or more processors are configured to make the second preliminary determination in response to the first preliminary determination being that the user has fallen (Ten Kate; Fig. 3: step 103 detect if user has fallen).
	As to claim 8, Ten Kate in view of Aumer discloses wherein the one or more processors are configured to cause the ear-wearable device to output an alert in response to determining that the user has fallen (Ten Kate; Fig. 3: trigger alert).
	As to claim 9, 17, Ten Kate in view of Aumer discloses further comprising a wireless communication system, and wherein to cause the ear-wearable device to output the alert, the one or more processors are configured to cause the wireless communication system to wirelessly send an alert message to a computing device (Ten Kate; Paragraph 48: alerts include sending message wirelessly).
As to claim 10, Ten Kate a method for detecting whether a user of an device has fallen (Paragraph 31: PPG sensor), the method comprising: obtaining, by one or more processors of an device, sample values of a photoplethysmography (PPG) signal generated by a PPG sensor of the device (Fig. 3, Paragraph 55, 82: the physiological sensors are used to determine fall); determining, by the one or more processors, based on the sample values of the PPG signal, whether the user of the device has fallen; and outputting, by the device, an alert in response to (Fig. 3, Paragraph 55, 82: the physiological sensors are used to determine fall).
	Ten Kate does not disclose that the device is ear wearable.
	Aumer discloses the device is ear wearable (Paragraph 88: PPG sensor worn at ear).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate to have the device ear wearable as taught by Aumer.
The motivation for such a modification would be to increase the convenience of the user.
Ten Kate in view of Aumer additionally discloses wherein the signal from the PPG sensor is correlated with a local blood perfusion of the user (Ten Kate; Paragraph 31: PPG is used to measure blood volume flow), and wherein the one or more processors are configured to determine that the user has fallen based on the signal from the PPG sensor indicating that the local blood perfusion of the user has risen by a threshold amount within a time window having a threshold amount of time (Ten Kate; Paragraph 71-72: threshold trigger range).

4.	Claim(s) 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate (PGPub 2014/0191863) in view of Aumer et al. (PGPub 2016/0094899) and in further view of Newberry (PGPub 2019/0286233).
As to claim 4, 13, Ten Kate in view of Aumer does not explicitly disclose wherein the one or more processors are configured to: determine a DC component of the PPG signal; and determine whether the DC component of the PPG signal has changed in a particular direction by a threshold amount within a time window.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate in view of Aumer to determine DC direction as taught by Newberry.
The motivation for such a modification would be to determine to the forces applied to the muscle of the user for better determination of the force experienced by the user.
	
Response to Remarks
5.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	(1) Ten Kate fail to describe or suggest “determine whether a user of the wearable device has fallen based the sample values of the PPG signal indicating a local blood perfusion of the user has risen by a threshold amount within a time window”. Remarks, filed 24 November 2020, pages 2-4.
(2) Applicant respectfully submits that the rejection of claims 4 and 13 under 35 U.S.C. § 103(a) as allegedly being unpatentable over Ten Kate in view of Aumer and in further view of Newberry is unclear. In particular, it does not appear that the rejection identifies any reason why one of ordinary skill in the art at the time of Applicant’s invention would have modified the teachings of Ten Kate to meet the requirements of Applicant’s claims. The Examiner appears to Remarks, filed 24 November 2020, page 4.

Examiner’s response:
Regarding Applicant first remark, Ten Kate expressly disclose wherein the signal from the PPG sensor is correlated with a local blood perfusion of the user [E.g. 0031: PPG is used to measure blood volume flow], and wherein the one or more processors are configured to determine that the user has fallen based on the signal from the PPG sensor indicating that the local blood perfusion of the user has risen by a threshold amount within a time window having a threshold amount of time [E.g. 0098: the fall detector 2 can be provided with a "soft fall" mode of operation in which, when a possible fall event occurs where one or more (but not necessarily all) of the required features of a fall are identified in the movement signal, a measurement of the physiological characteristic(s) of the user can be made by the fall detector 2 (step 105), and that measurement used to determine whether the fall event may have been an actual fall (or whether the user needs help regardless) and thus trigger an expedited alert (step 111). In this "soft fall" mode, if it is determined that the physiological characteristic is not normal then an expedited alert will be issued (as per step 111). However, a determination in step 107 that the physiological characteristic measurement is normal will result in the method returning to step 101 rather than proceeding to step 109 (the issue of a normal alert)… “It is clear to one of ordinary skill in the art that in the soft fall mode the fall is only determined when the measurement of the physiological sensor is not normal, see also 0071-0072: threshold trigger range, see also 0022, 0047].
Furthermore, giving the broadest reasonable interpretation of the claim language, “determine whether a user…has fallen” can be interpreted as the user is determined to have fallen if an alert is outputted, as evidenced by applicant’s claim 8 and paragraph 28 of the applicant’s specification.  As such, while Ten Kate discloses using first the motion sensor for detecting a fall (Fig. 2-3: step 103), an alert is not necessarily output based on these measurements as the (Paragraph 94: if the user gets up the alert is cancelled), hence it can be determined as not a “fall” when the user gets up.  Therefore the determination and confirmation of the fall event includes both using PPG signals with the motion signals (Paragraph 98, Fig. 3: step 105, 107) or in the “soft fall mode” just the PPG signal is used to confirm and/or determine the fall. This is the same manner in which the applicant specification discloses first obtaining motion signals using IMU signals (Fig. 4: step 400) and then obtaining PPG signals (Fig. 4: step 402), in which both are used to determine whether the user has fallen (Fig. 4: step 404).  Therefore the claimed limitations are disclosed by the prior art.
Regarding Applicant second remark, initially one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As discussed in the rejection Ten Kate in view of Aumer does not explicitly disclose wherein the one or more processors are configured to: determine a DC component of the PPG signal; and determine whether the DC component of the PPG signal has changed in a particular direction by a threshold amount within a time window.
Newberry is merely relied on to teach wherein a threshold amount and a one or more processors configured to determine a DC component of a PPG signal; and determine whether the DC component of the PPG signal has changed in a particular direction by another threshold amount within a time window [E.g. see 0117-0118, 0137-0145, 0165, 0170, 0173, 0008-0011, 0083, Abstract].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Ten Kate in view of Aumer to determine DC direction as taught by Newberry.
The motivation for such a modification would be to determine to the forces applied to the muscle of the user for better determination of the force experienced by the user.
As shown above, the examiner has shown why it is clear that the prior art are combinable.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689